|N THE SUPREME COURT OF PENNSYLVAN|A
ln the l\/latter of : No. 2295 Disciplinary Docket No. 3
WALTER lGNATlUS WlLLARD : Board File No. 01-16-547

(Supreme Court of Louisiana,
No. 2016-OB-1077)

Attorney Registration No. 60859

(Out of State)

ORDER

 

AND NOW, this 9th day of Novemloer, 2016, having failed to reply to this Court’s
directive of Septemloer 19, 2016, to provide reasons against the imposition of reciprocal
discipline, Walter lgnatius Willard is transferred to disability inactive status, for an
indefinite period and until further Order of the Court, and he shall comply with all the

provisions of Pa.R.D.E. 217.